DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-16 and 18-20 in the reply filed on 1/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 17 has been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 11/16/21.  Hence, claims 1-16 and 18-20 are presently claimed in the application for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-6,12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4-6 and 18-20, the claim is confusing as to whether or not the “liquid aqueous solution” is the claimed water and if the claims should recite water instead of liquid aqueous solution.  Clarification is requested.  
Regarding claim 12, the numeral “(20)” should be deleted.  The phrase “when appropriate” renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention.   What constitutes the term “appropriate”?  Clarification is requested.  
Regarding claims 13-15, the phrase “when appropriate” renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention.   What constitutes the term “appropriate”?  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3-11,13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008).
Takeko et al. (2015/0224538) teaches a method of producing a film having a nano-structure on the surface of the film.  The membrane film comprises a copolymer in an organic solvent (abstract).  Takeko et al. (2015/0224538) teaches forming a membrane film from a homopolymer having two or more segments including a hydrophilic and a hydrophobic segment [0043]-[0046].  Takeko et al. (2015/0224538) teaches coating by casting, dropping, etc. [0080].  Takeko et al. (2015/0224538) teaches adding water to the compositions of homopolymers and organic solvents [0061] and as an additive [0067]-[0071].  
Takeko et al. (2015/0224538) fails to teach forming a second layer atop the first layer and by immersion.
Lee et al. (2016/0369076) teaches forming membrane films using the layer-by-layer process (abstract).

Regarding claims 3-6 and 18-20, the claims recite gradual replacement, using a liquid solution, and quantity of water in the bath to be 5-50%.  While the Examiner acknowledges the fact that the references are silent with respect to these features, Takeko et al. (2015/0224538) does teach adding water (which is inclusive of gradual addition) to the solution and this would constitute “a liquid solution”.  The amount of water by volume would be a matter of design choice by one skilled in the art absent a showing of criticality thereof.
Regarding claim 7, Takeko et al. (2015/0224538) teaches using water vapor and contacting the coating [0029].
Regarding claims 8 and 9, Lee et al. (2016/0369076) teaches dipping times within the claimed range of 10-180 min [0066].
Regarding claims 10 and 11, Takeko et al. (2015/0224538) teaches the concentration of the homopolymers and the organic solvent to be within 1-300 g/l [0066].
Regarding claim 13, Takeko et al. (2015/0224538) teaches the hydrophilic segment to include the claimed polymers [0048].
Regarding claim 14, Takeko et al. (2015/0224538) teaches the hydrophobic segment to include the claimed polymers [0049]-[0050].
Regarding claim 15, Takeko et al. (2015/0224538) teaches the organic solvent to include the claimed organic solvent [0056],[0062].
Regarding claim 16, Takeko et al. (2015/0224538) teaches the coating to be applied to a variety of substrates that are claimed [0079].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) further in combination with Hancock et al. (5,700,902).
Features detailed above concerning the teachings of Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) are incorporated here.
Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) fails to teach a rinsing step after film formation.
Hancock et al. (5,700,902) teaches forming block copolymer films whereby after forming the film a water rinse is utilized to remove solvent (col. 11, lines 35-50).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takeko et al. (2015/0224538) membrane film process by including a water rinsing step as evidenced by Hancock et al. (5,700,902) with the expectation of removing unwanted solvent therefrom the film.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) further in combination with Moore et al. (2011/0240550).
Features detailed above concerning the teachings of Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) are incorporated here.
Takeko et al. (2015/0224538) in combination with Ogata et al. (2016/0152008) fails to teach block polymer to be either a deblock or triblock polymer.

Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takeko et al. (2015/0224538) membrane film process by utilizing a deblock copolymer in forming the membrane film as evidenced by Moore et al. (2011/0240550) with the expectation of producing similar success, i.e. a membrane film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715